DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 10/10/2020.
The IDS(s) submitted on 10/01/2020 and 07/07/2021 is being considered.
	Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-30 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US PAT 10993181 in view of Park et al (US 20210410107 A1 - all citations are from nonprovisional document as it is fully supported by the provisional document).
Examiner’s Note: The pending claims are an obvious variation of the patented claims as both sets of claims directed at a first base station waking up a user equipment attached to or communicatively coupled with a second base station by sending an RRC wake up message to the second base station for eventual waking up of the user equipment.  The pending claims limitation of the first and second base station being associated with a first cell group and a second cell group is not taught by the patented claims and hence Park is introduced to teach it.    Further to formally establish the double patenting rejection pending claim 1 is rejected a being obvious under the combination of patented claims 1 and Park’s disclosure as shown below.

Pending claim1 of instant Application
Patented Claim 1 of US PAT 10993181 B2
A method of wireless communication performed by a base station (BS) 


associated with a first cell group, comprising:


generating a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment is to reconfigure or wake up from the power saving state or to reconfigure the cycle; and 
transmitting the RRC message toward the UE via a connection of a second cell group to cause the UE to wake from the power saving state or reconfigure the cycle associated with the power saving state.
transmitting the message toward the user equipment via a second base station, associated with a Long Term Evolution or 4th Generation (4G) RAT and the user equipment, to cause the user equipment to reconfigure or wake up from the power saving state or reconfigure the cycle, wherein the 




	Patented claim 1 fails to disclose the first base station is associated with a first cell group and the second base station being a connection of a second cell group.
	Park discloses the first base station is associated with a first cell group and the second base station being a connection of a second cell group. (Park shows a first base station as part of a Master Cell Group and a second base station as part of a Secondary Cell Group in paragraphs 130 and 132 and in paragraphs 303 and 304 it is shown in power saving mode a user equipment is woken up by a message that is sent from the first base station to a second base station that is part of the Secondary Cell Group) 
	In view of the above, having the method of patented claim 1 and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of patented claim 1 as taught by Park, since Park states in paragraph 165 that the modification results in increasing resource utilization efficiency and decrease service latency.
Claims 1-30  of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-49 of copending Application No. 17/236292 in view of in view of Park et al (US 20210410107 A1 - all citations are from nonprovisional document as it is fully supported by the provisional document).
This is a provisional nonstatutory double patenting rejection.
Examiner’s Note: The pending claims are an obvious variation of the claims in the co-pending application as both sets of claims directed at a first base station waking up a user equipment attached to or communicatively coupled with a second base station by sending an RRC wake up message to the second base station for eventual waking up of the user equipment.  The pending claims limitation of the first and second base station being associated with a first cell group and a second cell group is not taught by the claims in the co-pending and hence Park is introduced to teach it.    Further to formally establish the double patenting rejection pending claim 1 is rejected a being obvious under the combination of claim 46 of the co-pending application and Park’s disclosure as shown below.

Pending claim1 of instant Application
Pending claim 46 of the co-pending application
A method of wireless communication performed by a base station (BS) 


associated with a first cell group, comprising:

generating a radio resource control (RRC) message including an indication that a user equipment (UE) is to wake from a power saving state or to reconfigure a cycle associated with the power saving state; and
generating a message to cause a user equipment to wake up from a power saving state or to reconfigure a cycle associated with the power saving state, wherein the message includes an indication that the user equipment (UE) is to reconfigure or wake up from the power saving state or to reconfigure the cycle;
transmitting the RRC message toward the UE via a connection of a second cell group to cause the UE to wake from the power saving state or reconfigure the cycle associated with the power saving state.
and transmitting the message toward the UE via a second base station, associated with a second RAT and the UE, to cause the UE to reconfigure or wake up from the power saving state or reconfigure the cycle.




	Claim 46 of the co-pending application fails to disclose the first base station is associated with a first cell group and the second base station being a connection of a second cell group.
Park shows a first base station as part of a Master Cell Group and a second base station as part of a Secondary Cell Group in paragraphs 130 and 132 and in paragraphs 303 and 304 it is shown in power saving mode a user equipment is woken up by a message that is sent from the first base station to a second base station that is part of the Secondary Cell Group) 
	In view of the above, having the method of Claim 46 of the co-pending application and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Claim 46 of the co-pending application as taught by Park, since Park states in paragraph 165 that the modification results in increasing resource utilization efficiency and decrease service latency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474